Case 3:20-cr-00045-MMD-CLB Document 17 Filed 09/24/20 /Pagelofi
—— FILED ___ RECEIVED

ENTERED ~_ SERVED ON
COUNSELIPARTIES OF RECORD

 

SEP 2 4 2229

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

UNITED STATES OF AMERICA

 

 

-20-cr-0045-MMD-CLB
vs. CRIMINAL CASE NO, 220°01-0045-MMD-C

Egor Igorevich Kriuchkov
DEFENDANT

ASSERTION OF RIGHT TO BE PRESENT IN COURT UNSHACKLED
AND PRESERVATION OF APPELLATE RIGHTS

I assert my Fifth and Sixth Amendment Rights to be present in court without shackles, and
further assert that appearing in court without shackles is necessary to maintain dignity and decorum
in the judicial process.

I submit that the Court cannot institute a policy requiring defendants be shackled in every
case. Instead, before I may be shackled for any courtroom proceeding, the Court must make an
individualized decision on the record that a specific security need particular to me exists.

To order shackling, the Court must make an individualized determination finding that
shackling serves a compelling government purpose and the particular shackling method is the least
restrictive means for maintaining security and order in the courtroom. In making this
determination, the Court should consider whether evidence exists demonstrating: a history of
disruptive courtroom behavior; attempts to escape from custody; assaults or attempted assaults
while in custody; or a pattern of defiant behavior towards corrections officials and judicial
authorities.

Until the Court makes an individualized shackling determination on the record, | request
to appear in court without shackles. The shackling determination must be made in my and my
counsel’s presence, allowing my counsel to object and create an evidentiary record.

This Assertion serves as a standing objection of my right to appear in court unshackled at
all future appearances, without the need for me to reassert these rights or re-object to the shackling.

This Assertion also preserves my right to appeal the Court’s shackling decisions.

9/24/2020; 2:00pm

/s/Egor Igorevich Kriuchkov

 

 

 

 

Defendant’s Signature Date and time
/s/ Brandon Jaroch Brandon C. Jaroch
Attorney’s Signature Attorney Name, AFPD

411 East Bonneville Ave., Ste 250
Las Vegas, NV 89101
